 



EXHIBIT 10.28
PLATO LEARNING, INC.
1993 Employee Stock Purchase Plan
(As Amended by the Second Amendment)
     1. Purpose. The purpose of the 1993 Employee Stock Purchase Plan (the
“Plan”) is to provide employees of PLATO Learning Inc. (the “Company”) and its
Subsidiary Companies (as hereinafter defined in Section 14) with added incentive
to continue in the employment of such companies and to encourage increased
efforts to promote the best interests of such companies by permitting eligible
employees to purchase shares of Common Stock of the Company, par value $.01 per
share (the “Stock”), at prices less than the then current market price thereof.
The Plan is an “employee stock purchase plan” under section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”). The Company and its Subsidiary
Companies are sometimes hereinafter called collectively the “Participating
Companies.”
     2. Eligibility. Participation in the Plan shall be open to all active
employees of the Participating Companies whose customary employment is for more
than 20 hours per week. No right to purchase Stock shall accrue under the Plan
in favor of any person who is not an eligible employee, and no eligible employee
shall acquire such right to purchase (i) if, immediately after receiving such
right, such employee would own 5% or more of the total combined voting power or
value of all classes of stock of the Company or any subsidiary corporation (as
defined in section 425(f) of the Code), taking into account in determining stock
ownership any stock attributable to such employee under section 425(d) of the
Code; or (ii) which would permit such employee’s rights to purchase stock under
all employee stock purchase plans from time to time in effect of the Company and
its Subsidiary Companies to accrue at a rate which exceeds $25,000 of fair
market value of such stock for each calendar year, all determined in the manner
provided by section 423(b)(8) of the Code.

 



--------------------------------------------------------------------------------



 



     3. Effective Date of Plan; Purchase Periods. The Plan shall become
effective on such date as may be specified by the Board of Directors (the
“Board”) of the Company, provided that in no event shall the Plan become
effective unless within 12 months of the date of its adoption by the Board it
has been approved at a duly called meeting of the stockholders of the Company.
     Purchases of Stock shall occur on the last day of each Purchase Period,
which shall be the last Monday of December, March, June and September (“Purchase
Dates”). The first Purchase Period shall commence on the date designated by the
Board or a committee of directors not eligible to participate in the Plan (the
“Committee”) designated by the Board to administer the Plan and shall end on the
first Purchase Date thereafter. Each subsequent Purchase Period shall end on the
following Purchase Date. So long as the Plan remains in effect, a new Purchase
Period shall commence on the day immediately following the end of the preceding
Purchase Period.
     4. Basis of Participation. Employees who are eligible at the adoption of
the Plan shall be entitled to enroll in the Plan immediately. An employee who
becomes eligible after the adoption of the Plan shall be entitled to enroll in
the Plan as of the first day of the month commensurate with or following the
month in which such employee shall first become eligible to participate in the
Plan. If an employee shall not enroll in the Plan as of the day he first becomes
eligible to enroll in the Plan, he shall be entitled to enroll in the Plan as of
the first day of any subsequent month within such Purchase Period. To enroll in
the Plan, an eligible employee shall execute and deliver a payroll deduction
authorization card (the “Authorization”) that shall become effective either upon
adoption of the Plan or upon the first day of the month commensurate or
following the date on which such Authorization is delivered. Each

 



--------------------------------------------------------------------------------



 



Authorization shall direct that payroll deductions be made by the Participating
Company who is the employer of the eligible employee enrolling in the Plan for
each payroll period ending during the period while such employee is a
participant in the Plan. The amount of each payroll deduction specified in an
Authorization for each such payroll period shall be an amount specified by the
employee greater than or equal to $5. The total amount deducted in any one
calendar year shall not exceed $21,250 (or such other amount that does not
result in Purchases of Stock in excess of the limit set forth in section
423(b)(8) of the Code).
     Payroll deductions shall be made for each employee in accordance with his
Authorization until his participation in the Plan terminates, his Authorization
is revised, or the Plan terminates, all as hereinafter provided.
     An employee may increase or decrease the amount of his payroll deductions
each month by filing an executed and revised Authorization with his employer.
The increase or decrease shall take effect as of the first day of the first full
payroll period immediately following the delivery of a revised Authorization. An
employee may suspend payroll deductions at any time. Such suspension shall not
terminate the employee’s participation in the Plan and shall not affect his
rights under the Plan. The suspension shall take effect as of the first day of
the first full payroll period immediately following the delivery of a revised
Authorization. Payroll deductions shall resume as of the first day of the first
full payroll period immediately following the delivery of a revised
Authorization. No other changes shall be permitted except that an employee may
elect to terminate his participation in the Plan as hereinafter provided.
     Each participating employee’s payroll deductions shall be credited to his
purchase account under the Plan. Employees are not permitted to make lump sum
contributions to purchase accounts established on their behalf. On each Purchase
Date, the amount in each

 



--------------------------------------------------------------------------------



 



purchase account will be applied to the purchase of the number of whole shares
of Stock determined by dividing (i) such amount by (ii) the Purchase Price (as
hereinafter defined) for such purchase period. Any remaining amounts
insufficient to purchase whole shares of stock will remain in the employee’s
purchase account and be applied toward the next purchase.
     5. Purchase Price. The purchase price (the “Purchase Price”) per share of
Stock hereunder for any Purchase Period shall be 85% of the fair market value of
a share of Stock on (a) the beginning of the Purchase Period (or the date
Authorization, if later there within), or (b) the Purchase Date, whichever is
lower; provided that if such percentage results in a fraction of one cent, the
Purchase Price shall be increased to the next higher full cent. The fair market
value of a share of Stock on the Purchase Date shall be deemed to be the closing
price of the Stock on the NASDAQ National Market System on such day, or if there
shall be no such sale of the Stock on such day, then on the next following
business day on which there shall have been such a sale. In no event, however,
shall the Purchase Price be less than the par value of the Stock.
     6. Issuance of Shares. The shares purchased on behalf of each eligible
employee participating in the Plan will be considered to be issued and
outstanding to his credit as of the close of business on the Purchase Date. As
soon as practicable after each Purchase Date, individual statements showing the
number of shares of Stock purchased on that Purchase Date on behalf of each
participant will be delivered to each participant. Upon request, a participant
may receive a stock certificate for whole shares of Stock that are purchased on
the Purchase Date. As of the Purchase Date, those certificated shares of Stock
will be issued to a nominee for the benefit of the eligible employee. The
certificated shares of Stock owned by each such employee shall be held in an
individual trust account established with an institutional trustee on behalf of

 



--------------------------------------------------------------------------------



 



each participant. An employee may request that a stock certificate be issued to
him evidencing the number of shares of Stock purchased on his behalf under the
Plan for which he has not previously received a stock certificate, except that
no certificate shall be issued for less than nine shares. Notwithstanding the
foregoing, an employee will be issued a certificate for his full shares when the
Plan is terminated. Certificates will not be issued for fractional shares. At
such time as the Plan is terminated, a cash payment will be made for the
purchase by the Company of any fractional share owned by an employee based upon
the closing price of the Stock on the NASDAQ National Market System on the date
such termination takes effect, or if there shall be no such sale of the Stock on
such date, then on the next following business day on which there shall have
been such a sale.
     No interest shall at any time accrue with respect to any amount credited to
an employee’s purchase account. After the close of each Purchase Period, a
report will be made to each employee participating in the Plan stating the
entries made to his purchase account, the number of shares purchased and the
applicable Purchase Price.
     7. [RESERVED]
     8. Termination of Participation. An employee may at any time elect to
terminate his participation in the Plan, except that no such termination shall
be effective as to any Purchase Period unless such election is received by his
employer in writing prior to the beginning of such Purchase Period. An
employee’s participation in the Plan shall terminate upon the earliest of (i)
his cessation of eligibility under the Plan, (ii) his termination of employment
with the Participating Companies, and (iii) his death. The cash credited on the
date of such termination to such an employee’s purchase account shall be
returned to him or his legal representative promptly. Any shares of Stock held
for the benefit of such employee shall remain

 



--------------------------------------------------------------------------------



 



in the individual trust account until he or his legal representative
(i) instructs the trustee to sell the shares on his behalf, or (ii) requests
that certificates be issued in the manner described in Section 6 of this Plan;
provided however, that such shares shall not be issued or sold within six months
of their purchase unless the Plan is terminated prior to that time.
     9. Termination or Amendment of the Plan. The Company, by action of the
Board, or the Committee may terminate the Plan at any time. Notice of
termination shall be given to eligible employees, but any failure to give such
notice shall not impair the effectiveness of the termination.
     Without any action being required, the Plan will terminate in any event if
the maximum number of shares of Stock to be sold under the Plan (as hereinafter
provided in Section 13) has been purchased. If at any time the number of shares
remaining available for purchase under the Plan are not sufficient to satisfy
all then outstanding purchase rights, the Board or the committee may determine
an equitable basis of apportioning available shares among all eligible employees
on whose behalf purchases would otherwise be made under the Plan.
     The Board or the Committee may amend the Plan from time to time in any
respect in order to meet changes in legal requirements or for any other reason;
provided, however, that no such amendment shall (a) materially adversely affect
any purchase rights outstanding under the Plan during the Purchase Period in
which such amendment is to be effected, (b) increase the maximum number of
shares of Stock which may be purchased under the Plan unless such an increase is
approved by the Company’s shareholders, (c) decrease the Purchase Price of the
Stock for any purchase period below 85% of the fair market value of the Stock on
the Purchase Date or

 



--------------------------------------------------------------------------------



 



(d) adversely affect of the Plan’s status as an employee stock purchase plan
under section 423 of the Code.
     Upon termination of the Plan, a stock certificate shall be issued to each
eligible employee participating in the Plan evidencing those whole shares of
Stock held in his trust account, and the amount credited to each eligible
employee in his purchase account shall be distributed in cash, along with a cash
payment in lieu of fractional shares held in the eligible employee’s trust
account.
     10. Non-Transferability. Rights acquired under the Plan are not
transferable and may be exercised only by an employee.
     11. Stockholders’ Rights. No eligible employee shall by reason of the Plan
have any rights of a stockholder of the Company until and to the extent he shall
be acquire shares of Stock as herein provided.
     12. Administration of the Plan. The Plan shall be administered so as to
ensure that all eligible employees participating in the Plan have the same
rights and privileges as are provided by section 423(b)(5) of the Code.
     Members of the Committee may be appointed from time to time by the Board
and shall be subject to removal by the Board. The decision of a majority in
number of the members of the Committee in office at the time shall be deemed to
be the decision of the Committee.
     The Board or the Committee, from time to time, may approve the forms of any
documents or writings provided for in the Plan, may adopt, amend and rescind
rules and regulations not inconsistent with the Plan for carrying out the Plan
and may construe the plan. The Board or the Committee may delegate the
responsibility for maintaining all or a portion of the records pertaining to
employees’ accounts to persons not affiliated with the Participating Companies.
All expenses of administering the Plan shall be paid by the Participating
Companies, as determined by the Committee.

 



--------------------------------------------------------------------------------



 



     13. Maximum Number of Shares. The maximum number of shares of Stock which
may be purchased under the Plan is 150,000, subject, however, to adjustment as
hereinafter set forth. Stock sold hereunder will be authorized and unissued
shares. If, during the term of the Plan, the Company shall effect a stock split
or reverse stock split or other capital readjustment, the payment of a stock
dividend, or other increase receiving compensation therefor in money, services
or property, then: (1) in the event of an increase in the number of such shares
outstanding, the number of Common Shares then subject to purchase hereunder
shall be proportionately increased, and the cash consideration payable per share
shall be proportionately reduced; and (2) in the event of a reduction in the
number of such shares outstanding, the number of Common Shares then subject to
purchase hereunder shall be proportionately reduced, and the cash consideration
payable per share shall be proportionately increased.
     14. Miscellaneous. Except as otherwise expressly provided herein, any
Authorization, election, notice or document under the Plan from an eligible
employee shall be delivered to his employer and, subject to any limitations
specified in the Plan, shall be effective when so delivered.
     The term “business day” shall mean any day that the NASDAQ National Market
System is open for business.
     The term “Subsidiary Companies” shall mean all corporations which are
subsidiary corporations (within the meaning of section 425(f) of the Code) of
which the Company is the common parent.
     The masculine pronoun shall include the feminine.

 



--------------------------------------------------------------------------------



 



     The Plan, and the Company’s obligation to sell and deliver shares of Stock
hereunder, shall be subject to all applicable federal, state and foreign laws,
rules and regulations, and to such approval by any regulatory or governmental
agency as may, in the opinion of counsel for the Company, be required.

 